Citation Nr: 0507590	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.


FINDING OF FACT

The veteran's depressive disorder was not present in service 
or manifested within one year of his discharge from service, 
and it is not etiologically related to service.


CONCLUSION OF LAW

Depressive disorder was not incurred or aggravated during 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the March 2004 supplemental 
statement of the case and letters dated in June 2002 and 
January 2003 from the RO, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Although the record indicates that the veteran was denied 
Social Security Administration (SSA) benefits, neither the 
veteran nor his representative has alleged that SSA has any 
pertinent records, not already of record, that could be 
obtained to substantiate the claim.  There is also no 
indication in the record that SSA has any records supportive 
of the veteran's claim.  The Board is unaware of any 
outstanding evidence or information that could be obtained to 
support the veteran's claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim.  However, such an 
examination is not required in this case because the medical 
evidence currently of record is sufficient to decide the 
claim and there is no indication in the medical records 
pertaining to psychiatric treatment and evaluation of the 
veteran that his depressive disorder is related to any 
incident in service, to include the alleged personal assault.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim for 
service connection for a depressive disorder on a de novo 
basis following compliance with the notice requirements of 
the VCAA and the implementing regulations.  There is no 
indication or reason to believe that its decision would have 
been different had the claim not been previously adjudicated.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.   

Factual Background

The service entrance examination report of medical history 
notes that the veteran gave a history of nervous trouble but 
was unsure if he had suffered from depression or excessive 
worry.  Service medical records do not otherwise show any 
complaint or finding of a psychiatric disorder.  The 
separation examination report notes that the veteran's 
psychiatric status was not examined.  In the report of 
medical history completed in connection with the separation 
examination, the veteran denied suffering from depression, 
excessive worry, or nervous trouble.

A July 1990 medical record from Butler Hospital notes that 
the veteran's principal diagnosis was alcohol dependence.  It 
was noted that he had a five-year history of alcohol use.  

An October 1991 VA discharge summary notes that the veteran 
presented with slurred speech and ataxia.  He was intoxicated 
on admission and diagnosed with alcohol dependence.

A medical record from Talbot Treatment Center dated in May 
1992 notes the veteran's primary diagnosis of alcohol abuse.

VA treatment records from December 1998 to July 1999 note 
that the veteran was being treated for alcohol dependence, 
bulimia, obsessive compulsive disorder and major depression.  
None of the treatment records lists the etiology of the 
veteran's depression.

A July 1999 VA treatment record notes that the veteran began 
drinking in tenth grade and initially began inducing vomiting 
so that he had more room for alcohol.

An August 1999 VA treatment record notes that the veteran 
achieved sobriety with no relapse in alcohol use.  He 
continued to attend Alcoholics Anonymous.  He also continued 
to complain of episodes of depression but he indicated that 
he was future-oriented and he denied any plan or intent to 
harm himself.  No etiology of the depression is listed.

A September 1999 VA treatment record notes that the veteran 
was feeling increased stress, anxiety, and depression.  He 
admitted to suicidal ideation.  The assessment was alcohol 
dependence in full-sustained remission, bulimia, and 
depressed mood.

An October 1999 VA treatment record notes that the veteran 
continued to deal with his depression and bulimia.  No 
etiology of the depression is listed.

A VA treatment record from November1999 notes that the 
veteran had been sober for one year.  The veteran's mood was 
described as being more euthymic; he was less angry and less 
depressed than at the last visit.  The veteran said that his 
mood may have improved because of a new opportunity to work.  
He continued to be very focused on securing a disability 
income by appealing SSA's denial of his claim.  

A July 2000 VA treatment record notes that the veteran 
reported feeling increasingly depressed, irritable, and 
agitated.  The assessment was alcohol dependence in full 
remission, bulimia, major depressive disorder, and caffeine 
related disorder.  No etiology of the depression is listed.

An August 2001 VA treatment record notes the veteran's 
depressed mood and fatigue.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for depression because it is the result of a 
sexual assault that took place during his period of active 
duty.  The Board notes that there is no medical evidence 
suggesting that a depressive disorder was present in service 
or manifested within one year of the veteran's discharge from 
service.  The first diagnosis of a depressive disorder was in 
December 1998.  Since then, the veteran has been treated for 
the depressive disorder on an ongoing basis.  He also has a 
history of alcohol dependence and diagnoses of obsessive-
compulsive disorder and bulimia.  However, none of the 
medical evidence suggests that the veteran's depression or 
any other psychiatric disorder is related to a personal 
assault or any other incident of service.  In fact, there is 
no reference to this alleged assault in the pertinent medical 
records.  

The evidence of a nexus between the veteran's current 
depressive disorder and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus because laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for a depressive disorder 
is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


